DECISION
This matter is before the court on its own motion to dismiss this case for want of prosecution. Plaintiff filed her Complaint on March 22, 2010. A case management conference was held on May 4, 2010. On May 11, 2010, the court issued a Journal Entry that set out a schedule for the parties. Plaintiff was to provide requested information to Defendant by June 9, 2010, and Defendant was to submit its recommendations to the court by July 9, 2010.
On July 1, 2010, Defendant filed it Request for Extension of Time (Request) with the court. Defendant informed the court that "[t] requested information was not provided by Plaintiff until 06/29/10; therefore, Defendant requests an extension of time to review the information. * * * [A] recommendation [can] be submitted by 08/01/10." (Def's Request at 1.)
On July 1, 2010, court staff notified the parties that Defendant's Request had been granted and that Plaintiff's response to Defendant's recommendation would be due August 20, 2010. Defendant filed its recommendations on July 16, 2010, granting Plaintiff partial relief to her claims.
On August 27, 2010, the court issued a Journal Entry informing the Plaintiff that if she did not respond to the court and Defendant, in writing, within 14 days from the date of the Journal Entry, the court would adopt the recommendation of Defendant as stated in its July 16, 2010, report to the court (Report). *Page 2 
Defendant's recommendation is to "[r]educe[] [the number of] exemptions from 6 to 4." (Def's Report at 4.) Defendant will "[a]llow $1,353 in child care expenses * * * [a] $406 Child and Dependent Care Credit * * * [and a] $541 Working Family Child Care Credit[.]" (Id.) The recommended adjustments result in a refund due Plaintiff of $609.
As of the date of this Decision, Plaintiff has not filed her response. Under such circumstances, the court finds that the recommendation of Defendant as stated in its July 16, 2010, Report should be adopted. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant shall adjust the Plaintiff's return to reduce the number of exemptions from 6 to 4;
IT IS FURTHER DECIDED that Defendant shall allow $1,353 in child care expenses;
IT IS FURTHER DECIDED that Defendant shall allow a $406 Child and Dependent Care Credit;
IT IS FURTHER DECIDED that Defendant shall allow a $541 Working Family Child Care Credit;
IT IS FURTHER DECIDED that Defendant shall issue or otherwise credit to Plaintiff a refund of $609 with statutory interest, if any.
Dated this ____ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon October 5, 2010. The Court filed and entered this documenton October 5, 2010.